Citation Nr: 1824131	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability (claimed as musculoskeletal pain).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned at a December 2012 Board hearing.  A transcript of the hearing is associated with the record. 

In October 2014 and July 2017, the appeal was remanded to obtain outstanding treatment records and to obtain VA examinations to determine the nature and etiology of the Veteran's low back disability.  There has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDING OF FACT

The Veteran's current low back disability was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested within one year from the date of his separation from active service.  


CONCLUSION OF LAW

Service connection for a low back disability is not established.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis

The Veteran seeks service connection for a low back disability.  He maintains that he worked as a material facilities specialist for 21 years, and that his job required moving all types of aircraft parts and equipment by hand and with forklifts.  See June 2011 Form 9.  The DD 214 shows that his MOS was inventory management supervisor.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease) will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

The Veteran testified that his back pain started during his third year of service and continued until discharge, and that he received several restrictions on the weights he could lift.  He acknowledged that there is nothing in the STRs to confirm in-service treatment for back pain.  He elaborated that the pain has continued since his separation from active service.  Hearing Transcript at 6.  

A December 1989 periodic report of medical examination contains a note regarding chest pain in June 1978 and July 1978.  The report indicates that the Veteran was diagnosed with musculoskeletal pain and treated with good results and no reoccurrence.  The March 1992 separation examination indicated a normal spine.  The March 1992 report of medical history indicated eye trouble, severe tooth or gum trouble, pain or pressure in the chest, leg cramps, venereal disease, and foot trouble.  He denied back pain.

A private treatment record dated in December 2006 showed a complaint of low back pain related to a left kidney stone.  The Veteran was seen again for back pain in November 2007 and X-rays were taken.  He was diagnosed with mild L5-S1 degenerative disc disease.

In February 2013, the Veteran's wife stated that the Veteran had experienced chronic back pain since service.

In February 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his low back disability.  The VA examiner diagnosed degenerative arthritis of the spine.  The Veteran reported that he sprained his back during active service.  The examiner opined that it was less likely than not that the Veteran's lower back disability was related to active service.  He explained that the Veteran did not have a specific injury during active service and that his symptoms were consistent with degenerative arthritis rather than posttraumatic arthritis.

In February 2015, VA obtained an addendum medical opinion.  The examiner opined that the Veteran's low back disability was less likely than not related to active service.  He explained that the Veteran's diagnosis of lumbar sprain did not correlate to the chronic degenerative process that caused his current symptoms.  The examiner stated that the earlier X-ray reports showed mild degenerative changes and it was reasonable that the Veteran's current condition was made worse than it would have been if he had not been in the military.

In December 2015, VA obtained a second addendum medical opinion to clarify the other opinions of record.  The examiner stated that it had been established that the Veteran had a degenerative condition of the lumbar spine that was not the result of a lumbar strain during active service.  After further review, the Veteran had evidence of mild arthritis that worsened from his initial X-ray to his VA examination.  The VA examiner indicated that it was less likely than not that the Veteran's low back disability was due to active service.  The VA examiner explained that the natural process of arthritis is slow to worsen regardless of activity.

In August 2017, the Veteran was afforded his most recent VA examination to determine the etiology of his back disability.  The Veteran stated that his back started hurting in service as a result of picking up and stocking heavy parts.  He reportedly was seen in the clinic for this pain.  The examiner indicated that the Veteran was diagnosed with lumbar strain in 1988 and degenerative arthritis of the spine in 2007.  Although the notation of an in-service lumbar strain in 1988 is erroneous, it does not detract from the factual accuracy of the remainder of the opinion.  The examiner summarized the relevant evidence of record, including the Veteran's hearing testimony and the statement from his wife.  He opined that the Veteran's low back disability was less likely than not incurred in active service.  He explained (correctly) that there were no registered evaluations or treatment for back or any back complaints during active service; that the Veteran denied back problems at separation in 1992; and that the first noted back condition was in 2007.  The examiner considered the medical evaluations and lay statements of record in forming his opinion.  

The Board finds that the August 2017 VA examination is highly probative regarding the etiology of the Veteran's low back disability.  The prior opinions were found to be inadequate in the Board's June 2017 remand.  The August 2017 opinion considered the relevant evidence of record and found that the Veteran's low back disability was not incurred during active service.  His opinion highlighted that the Veteran was not diagnosed with a back disability until 2007 and that he denied recurrent back pain at separation from active service.

The Board recognizes that the Veteran and his wife are competent to say that the Veteran has had back pain ever since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although they can attest to symptomatology, the Board must address the credibility of these statements.  STRs do not reveal any complaints related to back pain or lifting restrictions.  Indeed, the Veteran denied back pain in March 1992, just two months prior to his separation.  Further, there is no medical evidence of back pain for many years post-service.  The Veteran filed his claim for VA benefits in 2009, over 15 years after his separation from active duty.  The absence of any lay or medical evidence for years after service weighs the evidence against a finding that the Veteran's current low back disability was present in service or immediately after service.  See Maxson v. Gober, 230 F.3d 1330, 1333.  Thus, the assertions of continuous back pain since service are contradicted by contemporaneous treatment records.  The Board gives more credence to the contemporaneous medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Curry v. Brown, 7 Vet. App. 59 (1994).  In light of the above, the Board finds that the overall evidence of record does not support the lay statements and therefore entitlement to service connection for a low back disability based on post-service continuity of symptomatology must be denied.  38 C.F.R. § 3.303 (b).

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for a low back disability.  As stated above, the earliest post-service diagnosis of degenerative arthritis of the spine was in 2007, and the Veteran separated from active duty in May 1992.  Thus, the presumption for service connection for chronic diseases does not apply.  

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


